MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                       Dec 20 2017, 9:37 am
regarded as precedent or cited before any                                        CLERK
court except for the purpose of establishing                                 Indiana Supreme Court
                                                                                Court of Appeals
the defense of res judicata, collateral                                           and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Bradley K. Kage                                          Curtis T. Hill, Jr.
North Vernon, Indiana                                    Attorney General of Indiana
                                                         Robert J. Henke
                                                         Katherine A. Cornelius
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         December 20, 2017
of the Parent-Child Relationship                         Court of Appeals Case No.
of J.R.J., Sr., Father, and Ja.R.J.                      40A04-1706-JT-1276
and Je.R.J., and Ju.J., Minor                            Appeal from the
Children,                                                Jennings Circuit Court
J.R.J., Sr.,                                             The Honorable
                                                         Jon W. Webster, Judge
Appellant-Respondent,
                                                         Trial Court Cause Nos.
        v.                                               40C01-1602-JT-1
                                                         40C01-1602-JT-2
                                                         40C01-1602-JT-3
Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017             Page 1 of 21
      Kirsch, Judge.


[1]   J.R.J., Sr. (“Father”) appeals the juvenile court’s order terminating his parental

      rights to his three minor children. Father raises one issue on appeal that we

      restate as whether the juvenile court’s judgment terminating his parental rights

      to the three children was clearly erroneous.


[2]   We affirm.


                                 Facts and Procedural History
[3]   For a period of time, Father and S.W. (“Mother”) were married, and they had

      three children: a daughter (“Ja.J.”) born in 2004; a son (“Je.J.”) born in 2007;

      and another son (“Ju.J.”) born in 2008 (collectively, “the Children”). In or

      around 2009, when Mother and Father were no longer living together, the

      Children began residing solely with Father, and in 2011 or 2012, he was

      awarded legal custody of them. Mother abused drugs and was only

      sporadically in the Children’s lives. At some point, Father remarried, and the

      Children lived with Father and his wife (“Stepmother”), and Father was

      engaged in dealing drugs, including in the home and in the Children’s presence.


[4]   In early April 2014, Stepmother ingested methamphetamine that Father had

      given her. As a result of taking the drugs, Stepmother was hospitalized and

      died the next day. The Indiana Department of Child Services (“DCS”)

      removed the Children from Father’s home on April 10, 2014 on allegations of

      illegal drug use and domestic battery. On April 11, 2014, Father was arrested

      on federal criminal drug charges; he has been continuously incarcerated since
      Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 2 of 21
      his arrest. After removal of the Children, DCS asked Mother and her live-in

      boyfriend to take drug tests before placing the Children with her, but Mother

      admitted that she would test positive for hydrocodone, and her boyfriend stated

      he would test positive for methamphetamine. DCS filed a child in need of

      services (“CHINS”) petition for each of the Children, and the Children were

      placed with the Mother’s sister, A.W. (“Maternal Aunt”). The Children

      remained with Maternal Aunt until September 2014, when she advised DCS

      that she could not keep the Children any longer, due to responsibilities caring

      for her ill father and her own children. DCS placed the Children together in

      foster care.


[5]   After a fact-finding hearing on the CHINS petition, the juvenile court

      adjudicated the Children as CHINS in January 2015, and, in February 2015, it

      issued a dispositional order and parenting participation order. Father remained

      incarcerated, and Mother continued abusing drugs and failed to regularly

      participate in treatment. The initial permanency plan for the Children was

      reunification, but DCS asked the court to approve a concurrent permanency

      plan of termination of parental rights, and the court-appointed special advocate

      agreed with DCS’s request for a concurrent plan of termination. In June 2015,

      the juvenile court changed the permanency plan to termination of parental

      rights. After a November 2015 CHINS permanency hearing, the juvenile

      court’s order noted that Father remained in federal custody and it was

      “unknown . . . whether he has participated in the services ordered, if such were

      available in any of the facilities in which he has been held” and that Mother had


      Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 3 of 21
      been released from incarceration in August 2015, had visited with the Children

      in September and October 2015, but had not restarted individual counseling

      and substance abuse treatment. DCS Ex. 1H. After a February 2016 CHINS

      review hearing, the juvenile court’s order stated that the Children were

      currently placed in a foster home “with a very large extended family where the

      [C]hildren are provided opportunities to participate in family activities.” DCS

      Ex. 1I. It also indicated that the Children were participating in extracurricular

      activities.


[6]   In January 2016, Mother died. In March 2016, Father was found guilty after a

      federal jury trial of Conspiracy to Distribute 300 Grams or More of

      Methamphetamine (Causing Death) and Distribution of Methamphetamine

      (Causing Death). Father received two concurrent life sentences for the

      convictions.1 On February 1, 2016, DCS filed a petition for termination of

      Father’s parental rights. In August 2016, the Children’s ex-step-grandfather,

      H.L.R., who had been married to the Children’s maternal grandmother until

      they divorced in or around 2014, filed a petition for guardianship of the

      Children.


[7]   The juvenile court held a consolidated hearing on the termination of parental

      rights petitions and the petition for guardianship. The hearing began on




      1
        Father’s appeal of his convictions and sentence was pending at the time of the termination hearing in
      February and April 2017; however, the Seventh Circuit Court of Appeals affirmed his convictions and
      sentence on August 4, 2017, before Father filed his Appellant’s Brief on August 24, 2017. United States v.
      Maggard, 865 F.3d 960 (7th Cir. 2017).

      Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017          Page 4 of 21
      February 17, 2017, and, due to time constraints, was concluded on April 11,

      2017.2 Father testified that after he was first incarcerated, and when the

      Children were with Maternal Aunt, he spoke to them a few times on the phone,

      but not since that time, and he had written to them a few times, but they had

      not responded. Father testified to completing various programs while

      incarcerated, including: Inside Out Dad; Challenge Program; and Balanced

      Family Lifestyle. He was also participating in anger management classes, and

      he had earned his G.E.D. Father recognized the trauma and difficulty that the

      Children had experienced in their lives, and he expressed that he was “not

      trying to block anything positive” for them and was “not trying to fight . . . my

      kids going to a permanent home.” Tr. Vol. II at 14, 26. Father’s preference

      would be that they be placed in guardianship with H.L.R. Id. at 35. He

      indicated that H.L.R. was a grandfather to them, has “always been a sense of

      security in their life,” his home was “right down the street” from Father’s, and

      that “[t]hey love him.” Id. at 28, 35-36. Father explained that he did not want

      the Children to feel that he had abandoned them, and he wanted to be able to

      communicate with them, which H.L.R. had indicated Father could do if he

      were given guardianship of the Children.


[8]   DCS family case manager Debra Scatterfield (“FCM Scatterfield”) testified that

      she became involved in the case in May 2014, after the initial removal and



      2
       We note that the juvenile court issued a separate order on the guardianship, denying H.L.R.’s petition, and
      he filed a notice of appeal with this court. This court will address the guardianship appeal by separate
      decision.

      Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017        Page 5 of 21
assessment, and was the family case manager on the case until August or

September 2015, when family case manager Ryan Matern (“FCM Matern”)

took over the case, but FCM Scatterfield remained on the case as his supervisor.

FCM Scatterfield described that Ja.J, the daughter and oldest of the three

children, was very resilient, a good student, very “motherly” toward her two

brothers, and “pretty stable” as of the date of the hearing. Id. at 44. FCM

Scatterfield stated that Je.J. had “acting out” behaviors and issues with school,

was diagnosed with ADHD, and after starting medications, had improved. Id.

FCM Scatterfield said that the youngest, Ju.J., “has struggled the most.” Id.

He was diagnosed with ADHD and reactive attachment disorder (“RAD”).

Following therapy, Je.J. and Ju.J. “saw vast improvement.” Id. FCM

Scatterfield testified that, after the Children left Maternal Aunt’s home in

September 2014, they went to a foster home and remained in that same home

during the course of the proceedings. Once the case was transferred to FCM

Matern, FCM Scatterfield did not see the Children again until Christmas Eve in

December 2015, when she, along with the guardian ad litem and the foster

mother, took the Children to the hospital to see Mother before she died. Id. at

45. FCM Scatterfield characterized it as “extremely traumatic” for the

Children, but necessary “to say that final goodbye.” Id. During her time as

FCM on the case, Scatterfield arranged some visitations with Mother during

2015. She said that H.L.R. did not have any visitations with the Children

during her time as FCM. Id. at 47.




Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 6 of 21
[9]    FCM Matern, who assumed responsibility on the case in or around September

       2015, also testified. He indicated that the Children were “doing well” in their

       current foster placement, where they had been for over two years. Id. at 73. He

       stated that the boys, Je.J. and Ju.J., had been having visits during weekends,

       generally for five hours or so, with H.L.R. for approximately a year, but that

       Ja.J. was not willing to participate in those visits. FCM Matern opined that

       termination, not the proposed guardianship, was in the Children’s best interests

       because (1) Ja.J. does not want to visit with H.L.R., and (2) DCS had concern

       about having the Children return to the same area “where everything went

       down[,]” referring to the drug activity, arrest of their Father, and removal from

       his home. Id. at 72. DCS wanted the Children to have a “fresh start in a

       different place or with a new family.” Id.


[10]   DCS also called as witnesses Sherry Moore (“Moore”), who was the Children’s

       therapist at Life Springs, and Melanie Young (“Young”), who was the

       Children’s case manager at Life Springs. Moore began seeing the Children in

       November 2014. When she first saw them, they had “[a] lot of trauma which

       presented with anger. They would shut down a lot. [Ja.J] especially was

       angry.” Id. at 49. She elaborated:


               Their trauma was considered chronic because of the exposure to
               drugs, witnessing drug use, witnessing people in and out of the
               house, seeing you know drugs being sold, the death of their
               stepmother was another issue that they were dealing with,
               incarceration of their father, removal of the home, they had two
               placements — they were with their aunt, then they went into
               foster care[.]

       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 7 of 21
       Id. Moore also noted that their foster father died from cancer sometime in

       2016. Moore testified that Ja.J. still experienced anxiety, worrying about what

       was going to happen to her and her brothers, and that because she was the

       caregiver for her brothers for so long, she struggled with being a sister and not a

       mother. Moore said that Ja.J. had indicated “on numerous occasions” that she

       wanted a home “with a mom and a dad,” so that she could be a kid like others

       her age and not a mother. Id. at 55. The brothers had been diagnosed with

       ADHD and oppositional defiant disorder, which includes aggression and

       inability to regulate emotions. Moore stated that Je.J. internalizes everything

       and had made less progress because “he holds everything in.” Id. at 51. Ju.J.

       also has RAD, caused by not having his needs met when he was younger, so he

       experienced difficulty getting along with people in social situations and had

       been hospitalized on four occasions due to outbursts and behavior issues. Id. at

       52.


[11]   Moore said that H.L.R. had participated in some of the Children’s therapy

       sessions, but that Ja.J. did not always want to be in the session if H.L.R. was

       there, and Ja.J. refused to go to his house for visits. Ja.J. expressed to Moore

       that returning to the same county, school, and area where she lived with Father

       would be “re-traumatizing to her all over again.” Id. at 56. According to

       Moore, the Children rarely spoke about Father. Moore was aware of a possible

       adoptive family, consisting of a mother and father and children, and that the

       Children had told her that they “loved going over there” and “wish[ed] they

       could be adopted by that family.” Id. at 58.


       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 8 of 21
[12]   Young explained that, in her job as a case manager at Life Springs, she helped

       to teach social skills and coping skills. She went to the Children’s schools and

       also saw the Children outside of school hours in the community to work on

       social skills and getting along with others. She began working with Ju.J. in

       November 2014 and with Ja.J. and Je.J. in July 2015. Young taught skills and

       gave prompts to assist the Children not to get into physical and verbal

       altercations with peers and teachers. She said Ja.J. was doing well and that

       Je.J. was struggling, but had improved. Young shared that Ju.J. was “back to

       full days at school,” as he had been only attending partial days due to disruptive

       behaviors in the classroom. Id. at 63. She testified, “They absolutely need to

       continue services,” having made gains but needing continued reinforcement.

       Id.


[13]   Although Young had not been present at any visits between the boys and

       H.L.R., she indicated that she had concerns about placing the Children with

       him due to the fact that there would not be a mother in the house, stating that

       both Ja.J., as well as the brothers, “need a strong female role model” in the

       house. Id. at 64. Moore was aware of a possible family that might be

       interesting in adopting the Children and that the Children had visited with the

       family.


[14]   After DCS rested its case, H.L.R. and his former wife, who was the Children’s

       maternal grandmother, K.R. (“Grandmother”), testified. H.L.R. was then fifty-

       one years old, lived alone at that time, and had no criminal convictions. For

       the year preceding the hearing, he had been having visits during most weekends

       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 9 of 21
       for five hours or so with the boys, Je.J. and Ju.J. His visits with Ja.J. “stopped

       a good while back,” but he said he did not know why, stating, “I have no idea,

       she doesn’t act like the same [Ja.J.].” Id. at 84, 89. He presented pictures of his

       home, bunk beds for the Children, and a van he purchased so that he could

       easily transport the Children. H.L.R. testified to attending the Children’s

       activities and sporting events. He said that, if he were to be awarded

       guardianship, he would want the Children to stay in the same school that they

       were currently attending, that he would move his residence to that county, and

       that Grandmother would babysit them while he was at work.


[15]   Grandmother stated that she had gone to H.L.R.’s house on some occasions

       when he had the boys, to visit with them, and that Ja.J. came for a few visits,

       but then stopped coming. Grandmother did not know why Ja.J. did not want

       to go for visits at his home. When asked if she had any concerns with H.L.R.

       getting guardianship over the Children, she said “Yeah I do[,]” and said that

       sometimes there is yelling and arguing at his home, which sometimes is

       between her and H.L.R., but sometimes the boys get into it as well. Id. at 97-

       98. She opined, “[T]hey’ve been around enough of the yelling and arguing”

       and “I don’t think they need to be associated with any of that.” Id. at 99.

       Grandmother testified that in her opinion the Children “should stay together”

       and not be separated through any guardianship or adoption. Id. at 100, 102.




       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 10 of 21
[16]   The juvenile court took the matter under advisement,3 and on May 18, 2017, it

       issued its Order Terminating Parental Rights of Father (“Order”). The juvenile

       court’s Order found that it was in the Children’s best interests that the Father’s

       parental rights be terminated, and it thereafter concluded, among other things:


                4. There is a reasonable probability that the conditions that
                resulted in the minor [C]hildren’s removal will not be remedied.


                5. There is a reasonable probability that the reasons for
                placement outside the home of Father will not be remedied.


                6. There is a reasonable probability that the continuation of the
                parent-child relationship poses a threat to the well-being of the
                minor [C]hildren.


                7. Termination of the parent child relationship is in the best
                interests of the minor [C]hildren.


                8. DCS has a satisfactory plan for the care and treatment of the
                minor [C]hildren, which is adoption.


       Appellant’s App. Vol. II at 44. Father now appeals.




       3
         At the conclusion of the evidence, the juvenile court indicated that it would be speaking to the Children in
       camera and was in the process of arranging a date and time to do so, when the guardian ad litem noted to the
       court that, in her opinion, it would not be in the boys’ best interests to be interviewed by the court, due to
       maturity and other issues. The juvenile court thus arranged to meet only with Ja.J. Tr. Vol. II at 104. The
       record does not indicate whether the court did so.

       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017         Page 11 of 21
                                      Discussion and Decision
[17]   As our Supreme Court has recently reiterated, “Decisions to terminate parental

       rights are among the most difficult our trial courts are called upon to make.

       They are also among the most fact-sensitive—so we review them with great

       deference to the trial courts[.]” E.M. v. Ind. Dep’t of Child Servs., 4 N.E.3d 636,

       640 (Ind. 2014). While the Fourteenth Amendment to the United States

       Constitution protects the traditional right of a parent to establish a home and

       raise his child, and thus parental rights are of a constitutional dimension, the

       law allows for the termination of those rights when a parent is unable or

       unwilling to meet his responsibility as a parent. Bester v. Lake Cnty. Office of

       Family & Children, 839 N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766,

       773 (Ind. Ct. App. 2001), trans. denied. That is, parental rights are not absolute

       and must be subordinated to the child’s interests in determining the appropriate

       disposition of a petition to terminate the parent-child relationship. Lang v.

       Starke Cnty. Office of Family & Children, 861 N.E.2d 366, 371 (Ind. Ct. App.

       2007), trans. denied.


[18]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49. A judgment is clearly erroneous only if the

       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 12 of 21
       legal conclusions made by the juvenile court are not supported by its findings of

       fact, or the conclusions do not support the judgment. In re S.P.H., 806 N.E.2d
874, 879 (Ind. Ct. App. 2004).


[19]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct.

       App. 2008), trans. denied. First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.

       Id. A finding is clearly erroneous only when the record contains no facts or

       inferences drawn therefrom that support it. Id. If the evidence and inferences

       support the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[20]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 13 of 21
                (C) that termination is in the best interests of the child; and


                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       Ind. Code § 31-35-2-4(b)(2)(B). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re H.L., 915 N.E.2d at 149. Moreover, if the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis added).


[21]   Father argues that DCS failed to prove the required elements for termination by

       clear and convincing evidence and asserts that the juvenile court’s judgment

       was clearly erroneous.4 Specifically, he claims that DCS did not prove that (1)

       the conditions that resulted in the Children being removed or the reasons for

       their placement outside the home would not be remedied, (2) the continuation

       of the parent-child relationship posed a threat to the Children’s well-being, (3)

       termination was in the Children’s best interests, and (4) there was a satisfactory

       permanency plan in place for the Children.




       4
        To the extent that Father claims that the juvenile court’s Order did not actually terminate Father’s rights,
       but instead merely contained findings leading to that conclusion, Appellant’s Br. at 9, we reject that argument.
       The Order was entitled “Order Terminating Parental Rights of Father,” and, further, the findings and
       conclusions outline why it was doing so. To find that the Order did not terminate Father’s rights because it
       did not expressly state at the end the words that it was terminating Father’s rights, would put form over
       substance.

       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017           Page 14 of 21
                                         Remediation of Conditions

[22]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal or the reasons for placement outside the home would

       not be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what

       conditions led to the child’s placement and retention in foster care, and, second,

       we determine whether there is a reasonable probability that those conditions

       will not be remedied. Id. In the second step, the trial court must judge a

       parent’s fitness at the time of the termination proceeding, taking into

       consideration evidence of changed conditions and balancing a parent’s recent

       improvements against “‘habitual pattern[s] of conduct to determine whether

       there is a substantial probability of future neglect or deprivation.’” E.M., 4
N.E.3d at 643 (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule,

       “trial courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment.” A.F. v. Marion Cnty. Office of

       Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied.


[23]   In making the argument that DCS failed to establish that the conditions that led

       to the Children’s removal or placement outside the home will not be remedied,

       Father does not suggest that the conditions have been or will be remedied.

       Rather, Father offers that he has, while incarcerated, availed himself of a

       variety of programs and services, had a good relationship with the Children

       before being incarcerated, and still hopes to continue to be “part of their lives.”

       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 15 of 21
       Appellant’s Br. at 13. We recognize Father’s efforts at self-improvement while

       incarcerated and his wish to remain connected to the Children. However, the

       inquiry for us is to, first, examine what conditions led to the Children’s

       placement and retention in foster care and, second, determine whether there is a

       reasonable probability that those conditions will not be remedied. K.T.K., 989
N.E.2d at 1231.


[24]   Here, the Children were removed on allegations of domestic battery and illegal

       drug use, after Father provided illegal and potent drugs to his then-wife, the

       Children’s Stepmother, who was hospitalized as a result and died within days.

       Father was incarcerated, first in Kentucky, and then transferred to federal

       custody in another state, where he remained throughout the CHINS and

       termination proceedings. He was charged with federal drug crimes and

       convicted following a jury trial on two counts and sentenced to two life

       sentences, to run concurrently. The convictions and sentences were on appeal

       at the time of the termination hearing and, prior to this appeal, were affirmed.

       Mother died in January 2016, prior to the termination hearing. Although

       Father testified to completing services, and his willingness to continue to do so,

       this court has found, “[e]ven assuming that [father] will eventually develop into

       a suitable parent, we must ask how much longer [the child] should have to wait

       to enjoy the permanency that is essential to her development and overall well-

       being.” Castro v. State Office of Family & Children, 842 N.E.2d 367, 375 (Ind. Ct.

       App. 2006), trans. denied. Indiana courts have recognized, “Individuals who

       pursue criminal activity run the risk of being denied the opportunity to develop


       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 16 of 21
       positive and meaningful relationships with their children.” K.T.K., 989 N.E.2d

       at 1235-36; C.T. v. Marion Cnty. Dep’t of Child Servs., 896 N.E.2d 571, 585 (Ind.

       Ct. App. 2008), trans. denied. Based on the evidence presented, we cannot say

       that the juvenile court clearly erred in concluding that there was a reasonable

       probability that the conditions resulting in the Children’s removal and

       continued placement outside Father’s home would not be remedied.5


                                                     Best Interests

[25]   Father also argues that insufficient evidence was presented to prove that

       termination was in the best interests of the Children. In determining what is in

       the best interests of the child, the trial court is required to look at the totality of

       the evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010) (citing In re

       D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans. denied), trans. dismissed.

       In doing so, the trial court must subordinate the interests of the parents to those

       of the child involved. Id. Termination of a parent-child relationship is proper

       where the child’s emotional and physical development is threatened. Id. (citing

       In re R.S., 774 N.E.2d 927, 930 (Ind. Ct. App. 2002), trans. denied). The trial

       court need not wait until a child is irreversibly harmed such that his or her




       5
        Father also suggests DCS failed to prove by clear and convincing evidence that there was a reasonable
       probability that the continuation of the parent-child relationship posed a threat to the well-being of the
       Children. We need not address the challenge to the juvenile court’s conclusion that the continuation of the
       parent-child relationship posed a threat to the Children’s well-being because Indiana Code section 31-35-2-
       4(b)(2)(B) is written such that, to properly effectuate the termination of parental rights, the juvenile court
       need only find that one of the three requirements of subsection (b)(2)(B) has been established by clear and
       convincing evidence. A.D.S. v. Ind. Dep’t Child Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans.
       denied.

       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017          Page 17 of 21
       physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship. Id. Additionally, a child’s need for

       permanency is an important consideration in determining the best interests of a

       child. Id. (citing McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d
185, 203 (Ind. Ct. App. 2003)). Testimony of the service providers, such as

       recommendations of the case manager and guardian ad litem, in addition to

       evidence that the conditions resulting in removal will not be remedied, are

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests. In re A.S., 17 N.E.3d 994, 1005 (Ind. Ct. App. 2014), trans.

       denied.


[26]   The record before us reflects that the Children suffer from chronic trauma and,

       as result of all that they have been through, each suffers from psychological

       issues, including anxiety, PTSD, oppositional defiance disorder, and RAD.

       The Children were removed after their Stepmother consumed drugs provided

       by Father and died. Father was arrested and was never released. The Children

       were initially placed with Maternal Aunt until September 2014, when she could

       no longer care for them due to other family responsibilities, and they were then

       placed with a foster family, where they remained during the course of the

       proceedings. The Children exercised some visitations with their Mother during

       the proceedings, but her commitment to visitation was sporadic, and she

       relapsed into drug abuse and would disappear for periods of time. She was ill

       and hospitalized for several weeks in December 2015, and FCM Scatterfield,

       the foster mother, and the guardian ad litem took the Children to the hospital


       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 18 of 21
       for final goodbyes, and Mother died in January 2016. Later in 2016, the foster

       father died from cancer. In March 2016, Father was convicted after a jury trial

       of two federal drug offenses and sentenced to two concurrent life sentences.

       The Children attended therapy, weekly at first, with Moore, and she testified

       that the therapy must continue. Moore indicated that the Children rarely spoke

       of Father and that, while he had written to them and she provided the Children

       with the letters, the Children to her knowledge had not written back to Father,

       and Ja.J. sometimes left Father’s letters at Moore’s office rather than taking

       them with her.


[27]   H.L.R. sometimes joined the Children at therapy sessions, but Ja.J. generally

       did not want to participate if he was present. Ja.J. told Moore that she desired

       an adoptive home with a mother and a father, and Moore had observed the

       Children with the foster family and stated that Ja.J. was “less parent-like” with

       the foster family. Tr. Vol. II at 56. Ja.J. told Moore that she did not want to

       return to the same neighborhood, area, and schools where they had lived with

       their Father, and where H.L.R. still lived, as this would re-traumatize her.

       Although the boys had had visitation with H.L.R. for some hours during most

       weekends over the year preceding the termination hearing, Ja.J. did not want to

       visit with him and did not go to his home. H.L.R. and Grandmother each

       stated that they did not know why Ja.J. felt this way and refused to go to

       H.L.R.’s house. Young, the Children’s case manager at Life Springs, testified

       that she had concerns about placing the Children with H.L.R. due to the fact

       that Ja.J., as well as the brothers would be well served to have “a strong female


       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 19 of 21
       role model” in the house. Tr. Vol. II at 64. FCM Matern testified that he was

       aware of the pending guardianship, but believed termination of Father’s

       parental rights was in the Children’s best interests. Id. at 72.


[28]   Based upon the totality of the evidence, we conclude that the evidence

       supported the juvenile court’s determination that termination of Father’s

       parental rights was in the Children’s best interests.


                                               Satisfactory Plan

[29]   Father also asserts that, while DCS had “explored adoption as a permanency

       plan,” it had failed to establish that it has a satisfactory plan for the care and

       treatment of the Children. Appellant’s Br. at 13. We have held that for a plan to

       be “satisfactory,” for purposes of the statute, it “need not be detailed, so long as

       it offers a general sense of the direction in which the child will be going after the

       parent-child relationship is terminated.” Lang, 861 N.E.2d at 374. A DCS plan

       is satisfactory if the plan is to attempt to find suitable parents to adopt the

       children. Id. In other words, there need not be a guarantee that a suitable

       adoption will take place, only that DCS will attempt to find a suitable adoptive

       parent. In re A.S., 17 N.E.3d at 1007.


[30]   Here, FCM Matern testified that DCS’s goals were to terminate Father’s

       parental rights “and move forward with adoption.” Tr. Vol. II at 72. He

       preferred adoption to the proposed guardianship with H.L.R., noting that Ja.J.

       did not want to visit with H.L.R., and he stated that DCS was “looking for . . .

       a fresh new start in a different place or with a new family.” Id. Evidence was

       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 20 of 21
       presented that a possible adoptive family had been identified, and the Children

       had shared with their therapist, Moore, that they “loved going over there” and

       “wish[ed] they could be adopted by that family.” Id. at 58. We conclude that

       the juvenile court did not err in determining that DCS had a satisfactory plan

       for the Children’s care and treatment.


[31]   We will reverse a termination of parental rights only upon a showing of “clear

       error” – that which leaves us with a definite and firm conviction that a mistake

       has been made. In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997). Based

       on the record before us, we cannot say that the juvenile court’s termination of

       Father’s parental rights to the Children was clearly erroneous. We, therefore,

       affirm the juvenile court’s judgment.


[32]   Affirmed.


       Najam, J., and Brown, J., concur




       Court of Appeals of Indiana | Memorandum Decision 40A04-1706-JT-1276 | December 20, 2017   Page 21 of 21